Citation Nr: 0419089	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-225 16A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge




INTRODUCTION

The veteran served on active duty from October 1956 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
residuals of traumatic encephalopathy due to gunshot would, 
left lower extremity, evaluated as 60 percent disabling; 
skull defect, evaluated as 50 percent disabling; residuals of 
traumatic encephalopathy due to gunshot wound, left upper 
extremity (non-dominant extremity), evaluated as 30 percent 
disabling; and Jacksonian epilepsy secondary to gunshot 
would, evaluated as 10 percent disabling.  The combined 
disability rating is 90 percent.

2.  The veteran's service-connected disabilities prevent him 
from securing and maintaining any type of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, the VA's duties have been 
fulfilled to the extent required to allow the claim in full.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation  
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established as the poverty threshold for one purpose.  
Marginal employment may also be found to exist in cases where 
employment is in a protected environment such as a family 
business or sheltered workshop.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities include 
residuals of traumatic encephalopathy due to gunshot would, 
left lower extremity, evaluated as 60 percent disabling; 
skull defect, evaluated as 50 percent disabling; residuals of 
traumatic encephalopathy due to gunshot wound, left upper 
extremity (non-dominant extremity), evaluated as 30 percent 
disabling; and Jacksonian epilepsy secondary to gunshot 
would, evaluated as 10 percent disabling.  The combined 
disability rating is 90 percent, which meets the criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 2000.  He indicated in his application for a 
TDIU that he completed 12th grade, and that he had last 
worked in September 2000.  The veteran noted that bladder 
cancer had left him with urinary incontinence.  In the 
application and subsequent statements, including his report 
of VA examination in December 2003, he stated that he took 
over his father's business of laying tile and worked there 
until September 2000, when his son took over.  The veteran 
indicated that his son, who died 2 years later, really ran 
the business and let the veteran work do the easy work.  They 
had no other employees and the son did most of the work.  The 
veteran disagrees with any inference that he managed the 
business or worked there in some limited capacity because it 
was his son who ran the business and did the work.  The 
record shows that the veteran was treated for bladder cancer 
detected in July 2000, with surgery done in November 2000.  
Service connection is not in effect for bladder cancer.  

In March 2001, the veteran was entitled to monthly disability 
benefits from the Social Security Administration (SSA), and 
it was determined that he became disabled under SSA rules 
September 2000.  

October 2001 records show that the veteran's doctors wrote a 
statement on his behalf regarding his limitations following 
major surgical operation for invasive bladder cancer and 
construction of a new bladder from intestine.  It was noted 
that he had functional limitations due to brain damage and 
bladder cancer.  

In December 2003, the veteran underwent VA examination.  His 
claims folder was reviewed and discussed in the examination 
report.  In the veteran's history it was noted that after his 
gunshot injury in service, he went back to his family 
business of laying tiles and linoleum in 1958.  He attended 
heavy equipment school after that, from 1965 to 1967, and 
operated some equipment.  In 1967, he began having seizures, 
one grand mal, and otherwise those that resulted in 
twitching.  He took Dilantin, and still does, and had been 
seizure free since 1970.  He had a license to drive a motor 
vehicle.  The veteran received extensive rehabilitation 
treatment because he was paralyzed in the left side from the 
in-service gunshot would.  He was eventually able to walk 
with the help of a cane, and received a brace to support his 
left foot, which was dropping.  He still wore a brace but 
hardly used a cane at the present time and did not bring the 
cane to the examination.  After 1967, the veteran went back 
to the floor tile family business, and took over in 1979, 
when his father retired.  The veteran ran the business from 
1979 to 2000, when he retired from the business, mainly 
because of a bladder cancer problem, and his son then took 
over.  

According to the VA examiner in December 2003, the veteran's 
left hand weakness may have progressed slightly since the 
onset some 46 years ago.  The examiner stated that if the 
veteran did not have the nonservice-connected bladder 
problem, he could still be perhaps working to a limited 
capacity in the same business or at least able to supervise 
the family business of laying floor tile.  The examiner also 
stated that the veteran's seizures, from the gunshot wound to 
the right side of his head, were controlled with Dilantin 
medication; and that there was only slight worsening of his 
left arm and left leg weakness over the last 10 years.  

The evidence in this case pertaining to whether or not the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
is at least in equipoise.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  The VA examiner stated that 
the veteran could perhaps work in a limited capacity in the 
same business or supervise the family business.  As noted 
above, substantially gainful employment is defined as work 
which is more than marginal.  Marginal employment may be 
found to exist in cases where employment is in a protected 
environment such as a family business.  38 C.F.R. § 4.16(a).  
Accordingly, the Board resolves reasonable doubt in favor of 
the veteran and concludes that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted in this case.




ORDER

A total rating based on individual unemployability is 
granted, subject to regulations controlling payment of 
monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



